AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                                FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                     Eastern District of Washington                             EASTERN DISTRICT OF WASHINGTON




                       IAN S. STRONG,
                                                                                                                  Jul 09, 2021
                                                                     )                                               SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:21-CV-00085-RMP
                                                                     )
                                                                     )
                     CITY OF SPOKANE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The complaint, ECF No. 1, is DISMISSED for failure to state a claim upon which relief may be granted under 28 U.S.C.
u
              §§ 1915(e)(2) and 1915A(b)(1), but without prejudice to Plaintiff pursuing appropriate state appellate and federal habeas
              relief.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   ROSANNA MALOUF PETERSON                                  .




Date: July 9, 2021                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Claudia Canseco
                                                                                           %\ Deputy Clerk

                                                                            Claudia Canseco
